Fourth Court of Appeals
                                 San Antonio, Texas
                                      August 20, 2021

                                    No. 04-21-00115-CV

                      UNIVERSITY OF THE INCARNATE WORD,
                                    Appellant

                                             v.

 Valerie REDUS, Individually, and Robert M. Redus, Individually, and as Administrator of the
                             Estate of Robert Cameron Redus,
                                         Appellees

                 From the 150th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014-CI-07249
                      Honorable Cathleen M. Stryker, Judge Presiding


                                      ORDER

       The Appellant's Motion for Extension of Time to File Reply Brief is hereby GRANTED.
Time is extended until September 22, 2021.

      It is so ORDERED on August 20, 2021.



                                                         PER CURIAM
      ATTESTED TO: ________________________
                   MICHAEL A. CRUZ,
                   CLERK OF COURT